PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/369,732
Filing Date: March 29, 2019
Appellant(s): PARIDA, KAMAL



__________________
Jennifer Wilson
Registration No: 62,604
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 07/27/2022 appealing from the Office Action mailed 03/03/2022.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/03/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-5, 7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 2013024621 to Faith et al. (hereinafter referred to as “Faith”) in view of US 20200334592 to Garg et al. (hereinafter referred to as “Garg”) and in further view of US 20200210312 to Powers et al. (hereinafter referred to as “Powers”).

(2) Response to Argument
Part I. 35 USC 103 Arguments
Appellant’s arguments received on 7 July 2022 have been fully considered, but they are not persuasive.  

Appellant asserts on page 12 asserts that regardless of whether a timestamp and IDs may be included in a purchase order or in a card query request, and regardless of whether an account number (e.g., included in a card query request) may be used to locate an account to determine funds, Faith, particularly the cited paragraphs, does not disclose or vaguely contemplate the other recited details, specifically that to identify a particular transaction entry. (1) a transaction date included in the transaction entry must match the detection date included in the received notification, (2) an additional value included in the transaction data entry must match the identification value included in the received notification, and (3) a transaction time included in the transaction data entry must be within a predetermined period of time of the detection time captured by the POS device included in the received notification, where the predetermined period of time is an average processing time for payment transactions.  Because Faith fails to disclose (1)-(3) above, as acknowledged by the Examiner, the document cannot and does not disclose that a first query is executed on memory of a processing server and a first transaction data entry ( of a plurality of transaction data entries stored in memory) is identified on a basis of (1)-(3) (i.e., where the conditions (1)-(3) are met).  Appellant further asserts that neither Garg nor Powers discloses or suggests the above. Examiner respectfully disagrees.  The limitation disclosed above by the appellant performs two distinct operations.  First, it executes a query and secondly it identifies a first transaction data entry. Faith ¶125-130, 158-159 discloses that the server parses (i.e. queries) data records and extract data fields from said data record.  These records include transaction data such as dates, addresses, names, user IDs, email addresses, account numbers, a CVV (Card Verification Value) number among other pieces of information and therefore also teaches the identification of a first transaction data entry.  The information is used to compare correlations, attributes, associations, etc., from the other data record with the correlations, associations and attributes from the entity profile in order for “authorization” or “authorization fail” in order to complete or deny a transaction which is done by various systems including the issuer server, a pay network server, a merchant server, and an acquirer server as seen in Figs. 6A-D.  
Faith doesn’t expressly disclose that the transaction data verification and authorization comprises the transaction date matching a detection date (i.e. date card was entered or swiped by customer) captured by the POS device, or that the additional value included in the first transaction data entry matches the identification value in the received notification, or that the transaction time of the transaction includes a predetermined period of time of the detection time captured by the POS device, however Garg teaches those particular transaction details in ¶59, 63-65 where a transaction request submitted at a POS terminal is received and processed by the transaction processing server which analyzes transaction data such as transaction date, transaction time, merchant identification, merchant location, transaction value before completing transaction.  Examiner notes that ¶51 of instant application defines additional value as “the primary account number, merchant identifier, IOT identifier (e.g., sensor, motion detector, camera, microphone, and point of sale device 110 identifiers), merchant category code, a microsegment identifier, etc.”.  Additionally, Garg teaches that at step 220, the predictive wait time estimate may be compared to a predetermined threshold wait time. At step 222, based at least partially on the comparison of the predictive wait time estimate to the predetermined threshold wait time, a communication may be generated and transmitted to one or more users and/or one or more merchants.  Lastly, Powers ¶43 discloses that “the reported time 1002 is shown as 7 seconds, which may be significantly longer than the average transaction time. Thus, callstack 1000 may be removed as being statistically longer than the average transaction time”.  Therefore the combination of Faith Garg and Powers teaches the alleged limitation and the prima facie stands.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        

/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                 

/BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                               Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 201